Title: To James Madison from Christopher Gore, 30 November 1805 (Abstract)
From: Gore, Christopher
To: Madison, James


          § From Christopher Gore. 30 November 1805, Boston. “In making up the packet containing the Statement of the Ship Indus’s case, which I had the honour to transmit to you by post 27th: instant; the enclosed documents were omitted—viz Copy of the sentence of the Vice Admiralty Court at Halifax—copy of the Master’s protest—copy of a letter from James Stewart Esqr: proctor.”
        